Case 1:19-p0-00109 Document 1 Filed on 03/04/19 in TXSD Page 1 of 1

 

United States District Court

 

 

Southern District of Texas
UN|TED STATES CF AMERICA
Samuel Eduardo \(;.UEVARA-Navarro CRIMINAL COMPLAINT
|Vlexico
A20'l 297 915 cAsE NuMBER1:19-Po- 109

l, the undersigned complainant being duly sworn, state the following is true and correct to
the best of my knowledge and belief. On or about September 1, 2017 in
Hida|go County, in the Southern District of Texas, the defendant being then and

there an alien, did, willfu||y, knowingly and unlawfully enter the United States at a time or
place other than designated by an |mmigration thcer,

 

in violation of Tit|e § United States Code, Section 1325(a)(1).

l further state that | am a Degortation Officer and this complaint is based on the
following facts:

The defendant was apprehended in O|mito, Texas on March 1, 2019. The defendant is
a citizen of Mexico who entered the United States illegally by wading across the Rio
Grande River at or near Hida|go, Texas on or about September 1, 2017, thus avoiding
immigration inspection.

Continued on the attached sheet and made part hereof: :|]Yes ENO

 

Defendant has $0.00
\S\ Armando Perez

 

 

 

 

Signature of Complainant

Armando Perez Deportation Officer
Sworn to before me and subscribed in my presence, Name and Title of Complainant
March 2, 2019 . at Brownsville, Texas
Date City and State

Ronald G. Morgan U.S. Magistrate Judge

 

 

Name and Title of Judicial Ojj'r`cer Signature of Judicial Oj?cer

